DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed January 25, 2021, has been received and entered.

Response to Amendment
	As stated in the Restriction Requirement mailed November 24, 2020, the preliminary amendment filed May 15, 2019, added a new claim which was improperly numbered as claim 9.  There were a total of eight claims, and claim 9 of the preliminary amendment was renumbered by the Examiner as claim 8.  
Therefore, the amendment filed January 25, 2021, improperly cancels two claims.  Only claim 8 can be cancelled.  
	A response to this Office Action should not list claim 9 as a cancelled claim. 
	Claim 8 is cancelled.  Claims 1-7 are pending.

Election/Restrictions
Applicant’s election without traverse of Group II, drawn to a method for preparing D-psicose, and the species ‘Kaistia granuli’ in the reply filed on January 25, 2021, is acknowledged.
Claims 1, 3, and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. 
Claims 2 and 4-6 are examined on the merits.

Claim Objections
Claims 2 and 6 are objected to because of the following informalities: 
The use of “and” in the middle of the list of Kaistia species in lines 4-6 of claim 2 is grammatically improper.  The “and” in line 4 of claim 2 should be deleted.  Since claim 2 is objected to, its dependent claim, claim 6, must be objected to.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The microorganism, Kaistia granuli LIS1 strain deposited with Accession number KCCM11916P, is recited in the claim, and thus is essential to the claimed invention.  Since the 
The specification does not disclose a repeatable process to obtain the microorganisms, and it is not apparent if the biological material is readily available to the public.  It is noted that applicant has deposited the organism in accordance with the Budapest Treaty (page 15, paragraph [0047]), but there is no indication in the specification as to public availability.
Since the deposit was made under the Budapest Treaty, then an affidavit or declaration by applicant, or a statement by an attorney of record over his or her signature and registration number, stating that the specific strain has been deposited under the Budapest Treaty and that the specific strain will be irrevocably and without restriction or condition released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.

Note:  If the examination is extended to the non-elected species ‘Kaistia defluvii,’ then the same rejection under 35 U.S.C. 112(a) (deposit requirement) would be required for the Kaistia defluvii LIS2 strain of withdrawn claim 7.

Notice Re: Prior Art Available Under Both Pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (WO 2017/111563. English equivalent US 2019/0136276 cited below).
Kim discloses a method for producing D-psicose from D-fructose comprising adding a D-psicose 3-epimerase, strain expressing a D-psicose 3-epimerase, or a culture of the strain (page 1, paragraph [0011]).  In the method, D-fructose is converted into D-psicose (abstract; paragraph [0014] disclosing epimerization of D-fructose to D-psicose).  The D-psicose 3-epimerase, i.e. “psicose epimerase,” may be any protein that is active in the epimerization of D-fructose to D-psicose (page 1, paragraph [0014]).  
Kaistia, or more specifically the elected species ‘Kaistia granuli.’  However, the psicose epimerase as used in the invention of Kim can be a “strain endogenously expressing the protein” (page 1, paragraph [0014]).  Additionally, Kim teaches that the psicose epimerase may be a wild-type psicose epimerase derived from Kaistia granuli (page 1, paragraph [0015]).  The psicose epimerase derived from Kaistia granuli is disclosed in Comparative Example 2 for converting D-fructose to D-psicose (page 4, paragraphs [0043], [0044], [0046]).  
Before the effective filing date of the claimed invention, it would have been obvious to have substituted the strain expressing psicose epimerase with Kaistia granuli in the method of Kim for the predictable result of producing D-psicose from D-fructose.  It would have been a matter of simple substitution of one strain that expresses psicose epimerase for another strain that expresses psicose epimersase.  More specifically, it is a matter of simple substitution of one known strain that endogenously expresses the protein for another – since wild-type psicose epimerase can be derived from Kaistia granuli, then Kaistia granuli is a strain that endogenously expresses the psicose epimerase.  There would have been a reasonable expectation of success in producing D-psicose from D-fructose by this substitution since Kaistia granuli expresses wild-type psicose epimerase, and the psicose epimerase of Kaistia granuli has been shown in Comparative Example 2 to convert D-fructose to D-psicose (page 4, paragraphs [0045]-[0046]).  Therefore, instant claims 2 (elected species ‘Kaistia granuli’) and 4 are rendered obvious.
Regarding instant claim 5, Kim discloses that the reaction of the invention may be carried out at a pH of 7 to 9.0, and various pH levels that fall in that range (e.g. pH 8.0) (page 3, paragraph [0028]).  Additionally, in Comparative Example 2 which uses the psicose epimerase Kaistia granuli, the enzymatic conversion reaction was performed at pH 8.0 (page 4, paragraph [0044]).  The disclosed pH range is wholly encompassed by the claimed pH range, and the specific pH of 8.0 falls in the claimed pH range, thereby rendering obvious instant claim 5.  Also, Kim discloses that the reaction of the invention may be carried out at a temperature of 30°C to 65°C, and various temperatures that fall in that range (e.g. 55°C) (page 3, paragraph [0028]).  In Comparative Example 2, the enzymatic conversion reaction using psicose epimerase derived from Kaistia granuli was performed at 55°C (page 4, paragraph [0044]).  The disclosed temperature range overlaps with the claimed temperature range, and the specific temperature of 55°C falls in the claimed range, thereby rendering obvious instant claim 5.  Finally, Kim discloses that the reaction may be carried out for at least 2 hours, at least 3 hours and/or at most 16 hours, at most 24 hours, at most 36 hours or at most 48 hours (page 3, paragraph [0028]).  In Comparative Example 2, the enzymatic conversion reaction using psicose epimerase derived from Kaistia granuli was performed for 3 hours (page 4, paragraph [0044]).  The disclosed reaction time ranges overlap with the claimed reaction time (for 0.5 to 48 hours), and the specific reaction time of 3 hours falls in the claimed reaction time, thereby rendering obvious instant claim 5.  In sum, Kim renders obvious instant claim 5.
A holding of obviousness is clearly required. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claims 2, 4, and 5 above, and further in view of Lee (International Journal of Systematic and Evolutionary Microbiology. 2007. 57: 2280-2283).
Kaistia granuli is Kaistia granuli LIS1 strain deposited with Accession number KCCM11916P.
Lee discloses isolating a strain of Kaistia granuli designated as strain Ko04T (abstract).  The strain is described on page 2283 (“Description of Kaistia granuli sp. nov” section), and is also referred to as KCTC 12575T and LMG 23410T (page 2283, last paragraph).
Before the effective filing date of the claimed invention, it would have been obvious to have substituted the K. granuli of the method rendered obvious by Kim with the K. granuli strain Ko04T of Lee for the predictable result of producing D-psicose from D-fructose.  It would have been a matter of simple substitution of one K. granuli for another K. granuli.  There would have been a reasonable expectation of producing D-psicose from D-fructose using K. granuli strain Ko04T since Kim teaches that wild-type psicose epimerase may be derived from Kaistia granuli or variant thereof (page 1, paragraph [0015]); since K. granuli strain Ko04T is a K. granuli, then it would have been expected to express wild-type psicose epimerase which converts D-fructose to D-psicose.  
The strain of Lee differs from the claimed invention in that Lee does not expressly disclose that the K. granuli strain Ko04T strain is K. granuli LIS1 strain deposited with Accession number KCCM11916P.  However, since the Ko04T strain of Lee and the claimed strain are of the same species, then it appears that the Ko04T strain of Lee reads on the claimed LIS1 strain.  Absent evidence to the contrary, the Ko04T strain appears to read on the claimed LIS1 strain.  Therefore, instant claim 6 is rendered obvious.
A holding of obviousness is clearly required.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444.  The examiner can normally be reached on 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Sef
/SUSAN E. FERNANDEZ/            Examiner, Art Unit 1651